Case 1:18-cv-05717-ARR-ST Document 1 Filed 10/12/18 Page 1 of 9 PageID #: 1
                                                                                             FILED
                                                                                         IN CLERK'S OFFICE
                                                                                   U.S. DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT
                                                                                   ★      OCT 1 2 2018     ★
EASTERN DISTRICT OF NEW YORK

                                                                                     BROOKLYN OFFICE

SHIVA STEIN,

                              Plaintiff,
                                                             CIVIL ACTION NO.



AUTOMATIC DATA PROCESSING,INC.,

                              Defendant.
                                                                                   ROSS,J.

                                           COMPLAINT
                                                                     tiscione, m.j.
       Plaintiff, Shiva Stein, alleges, upon information and belief based upon, inter alia, the

investigation made by and through her attorneys, except as to those allegations that pertain to the

plaintiff herself, which are alleged upon knowledge, as follows:

                                  NATURE OF THE ACTION


        1.     This is a direct stockholder action under Section 14(a) of the Securities Exchange

Act of 1934, as amended, 15 U.S.C. § 78n(a)(the "Exchange Act")for injunctive relief.

       2.      Plaintiff, a stockholder in Automatic Data Processing, Inc. ("ADP" or the

"Company"),seeks to require ADP to comply with the disclosure rules promulgated by the United

States Securities and Exchange Commission("SEC")under the Exchange Act, including 17 C.F.R.

§ 240.14a-101 (Item 10(a)(1))("Item 10(a)(1)") and the antibundling rules promulgated by the

SEC, including 17 C.F.R. § 240.14a-4(a)(3)&(b)(1)(the "Antibundling Rules").

       3.      Item 10(a)(1) requires:

               Compensation Plans. If action is to be taken with respect to any plan pursuant to
               which cash or noncash compensation may be paid or distributed, furnish the
               following information:
Case 1:18-cv-05717-ARR-ST Document 1 Filed 10/12/18 Page 2 of 9 PageID #: 2



              (a)Plans subject to security holder action.

                     (1) Describe briefly the material features of the plan being acted upon,
              identify each class of persons who will be eligible to participate therein, indicate
              the approximate number of persons in each such class, and state the basis of such
              participation.

       4.     The Antibundling Rules require that:

              (a) The form of proxy...

                      (3) Shall identify clearly and impartially each separate matter intended to
               be acted upon, whether or not related to or conditioned on the approval of other
               matters, and whether proposed by the registrant or by security holders.

                      ***




              (b)(1) Means shall be provided in the form of proxy whereby the person solicited
              is afforded an opportunity to specify by boxes a choice between approval or
              disapproval of, or abstention with respect to each separate matter referred to therein
              as intended to be acted upon, other than elections to office and votes to determine
              the frequency of shareholder votes on executive compensation pursuant to §
              240.14a-21(b)ofthis chapter....

In sum,these rules require that a proxy statement and proxy card allow shareholders to separately

vote on each matter presented.

       5.      ADP has failed to comply with these rules with regard to Management Proposal 3,

which requests that stockholders approve a compensation plan it calls the 2018 Omnibus Award

Plan ("Omnibus Plan"). Management Proposal 3 was flimished to shareholders in the September

20, 2018 Proxy Statement ("2018 Proxy Statement") and the vote on this plan is scheduled for a

stockholder vote at the Company's November 6, 2018 annual stockholders' meeting.

       6.     The reason ADP has failed to comply with these rules is that through the same vote

for the Omnibus Plan, ADP is also asking stockholders to approve shares for

       separate sub-plans ("Sub Plans") that permit offerings of grants to employees of
       certain Designated Foreign Subsidiaries and other special purpose grants in
       connection with certain transactions. Offerings under the Sub Plans may be made
Case 1:18-cv-05717-ARR-ST Document 1 Filed 10/12/18 Page 3 of 9 PageID #: 3



       in particular locations outside the United States of America and shall comply with
       local laws applicable to offerings in such foreign jurisdictions.

       7.      There are two problems with including a vote on the "Sub Plans" within

Management Proposal 3. First, the 2018 Proxy Statement provides absolutely no description of

the "Sub-PlanSf" thus violating Item 10(a)(1). Second, the only statement concerning the "Sub

Plans" notes,"The [Omnibus] Plan shall be a separate and independent plan from the Sub Plans,

but the total number ofshares of Common Stock authorized to be issued under the Plan applies in

the aggregate to both the Plan and the Sub Plans." Given that the "Sub Plans"are "separate and

independent"from the Omnibus Plan, there must be a separate vote on the "Sub Plans" as

required by the Antibundling Rules.

       8.      Finally, while Management Proposal 3 does describe some aspects ofthe Omnibus

Plan - unlike its complete lack of description ofthe Sub Plans - it still fails to provide all of the

information required by Item 10(a)(1). To wit, while "consultants or advisors" are eligible for

awards under the Omnibus Plan, there is no description of"the approximate number of persons in

each such class" ofconsultants and advisors as required by Item 10(a)(1).

       9.      Plaintiff seeks an injunction to prevent a stockholders' vote on Management

Proposal 3 until a separate vote on the "Sub-Plans" is provided and until all the information

required by Item 10(a)(1) with regard to these plans is provided to stockholders.

                                 JURISDICTION AND VENUE


        10.    This Court hasJurisdiction over the subject matter ofthis action pursuant to Section

27(a)ofthe Exchange Act, 15 U.S.C. § 78aa(a).

        11.    In connection with the acts, omissions, conduct and wrongs alleged herein.

Defendant used the mails and the means or instrumentalities of interstate commerce.
Case 1:18-cv-05717-ARR-ST Document 1 Filed 10/12/18 Page 4 of 9 PageID #: 4



        12.     Venue is proper in this district because, as allowed under Section 27(a) of the

Exchange Act,this district is where the violation at issue in this case occurred because the Plaintiff

is a resident ofthis district.


                                             PARTIES


        13.     Plaintiff is, and has been continuously since June 16, 2014, a holder of Automatic

Data Processing, Inc. common stock.

        14.     Automatic Data Processing, Inc.(ADP or the Company)is a corporation organized

under the laws ofthe State ofDelaware. The Company's last fiscal year ended June 30,2018. As

of July 31, 2018, it had 438,082,756 shares of common stock outstanding. ADP's common stock

is traded on the NASDAQ Global Select Market under the symbol ADP. According to its 2018

SEC Form 10-K, ADP's business is the provision of cloud-based human capital management

solutions to businesses.


                                 WRONGFUL ACTS AND OMISSIONS


        15.     ADP has scheduled the annual stockholders' meeting for November 6, 2018. On

September 20, 2018, it furnished its stockholders with the 2018 Proxy Statement to solicit their

proxies for four management proposals and to transact any other business that may properly come

before the annual meeting.

        16.     Management Proposal 3 requests that stockholders approve what it calls the 2018

Omnibus Award Plan.


        17.     There is no mention of the "Sub-Plans" within the proposal itself. However, the

proposals states,"A copy ofthe 2018 Omnibus Award Plan is attached hereto as Appendix B. The

following summary of the material features of the 2018 Omnibus Award Plan is qualified in its

entirety by reference to the complete text ofthe 2018 Omnibus Award Plan."
Case 1:18-cv-05717-ARR-ST Document 1 Filed 10/12/18 Page 5 of 9 PageID #: 5



       18.    In the first paragraph of Appendix B, which is titled "Purpose," the 2018 Proxy

Statement explains:

       This Plan document is an omnibus document which includes, in addition to the
       Plan, separate sub-plans("Sub Plans")that permit offerings of grants to employees
       of certain Designated Foreign Subsidiaries and other special purpose grants in
       connection with certain transactions. Offerings under the Sub Plans may be made
       in particular locations outside the United States of America and shall comply with
       local laws applicable to offerings in such foreign jurisdictions. The Plan shall be a
       separate and independent plan from the Sub Plans, but the total number of shares
       of Common Stock authorized to be issued under the Plan applies in the aggregate
       to both the Plan and the Sub Plans.


       19.    This vague reference to the "Sub Plans" is the only indication in the entire 131-

page 2018 Proxy Statement that a vote on Management Proposal 3 will also be used as tacit

approval of the "Sub Plans."

       20.    The reason ADP is requesting stockholder approval of the Omnibus Plan and the

"separate and independent" "Sub Plans" is because ADP trades on the NASDAQ Global Select

Market. NASDAQ Rule 5635(c)states that"Shareholder approval is required prior to the issuance

of securities when a stock option or purchase plan is to be established or materially amended or

other equity compensation arrangement made or materially amended."

       21.    The Interpretive Memorandum that accompanies this rule (IM-5635-1)states.

       Employee ownership of Company stock can be an effective tool to align employee
       interests with those of other Shareholders. Stock option plans or other equity
       compensation arrangements can also assist in the recruitment and retention of
       employees, which is especially critical to young, growing Companies, or
       Companies with insufficient cash resources to attract and retain highly qualified
       employees. However, these plans can potentially dilute shareholder interests. Rule
       5635(c) ensures that Shareholders have a voice in these situationSj given this
       potentialfor dilution,

       22.     IM-5635-1 goes on to state "As a general matter, when preparing plans and

presenting them for shareholder approval. Companies should strive to make plan terms easy to
Case 1:18-cv-05717-ARR-ST Document 1 Filed 10/12/18 Page 6 of 9 PageID #: 6



understand." It should go without saying that providing any description of the "separate and

independent""Sub Plans" would be the first step in making them "easy to understand."

       23.     Because Management Proposal 3 concerns a stockholder vote on compensation

plans, the rules and regulations of the SEC require the 2018 Proxy Statement to disclose certain

information concerning ADP's Omnibus Plan and the Sub-Plans. Specifically, Item 10(a)(1) of

SEC Schedule 14A, 17 C.F.R. § 240.14a-101 states:

       Compensation Plans. If action is to be taken with respect to any plan pursuant to
       which cash or noncash compensation may be paid or distributed, furnish the
       following information:

       (a)     Plans subject to security holder action.

              (1)     Describe briefly the material features ofthe plan being acted upon,
       identify each class of persons who will be eligible to participate therein, indicate
       the approximate number of persons in each such class, and state the basis ofsuch
       participation.

       24.     But the 2018 Proxy Statement omits these disclosures entirely as to the "Sub-Plans"

and it is materially incomplete as to the Omnibus Plan, which states that "consultants or advisors"

are eligible for awards under the Omnibus Plan, but provides no description of"the approximate

number of persons in each such class" of consultants and advisors as required by Item 10(a)(1).

       25.     This contravention of the SEC rules renders the 2018 Proxy Statement unlawful

under § 14(a) ofthe Exchange Act.

       26.     Moreover, the Antibundling Rules require distinct voting items on "each separate

matter." 17 C.F.R. § 240.14a-4(a)(3) & (b)(1). Given that the "Sub-Plans" are described in the

Omnibus Plan as being "separate and independent" from the Omnibus Plan, there is no question

that these "Sub-Plans" should be voted on separately.

       27.     Many companies have sub-plans based on the fact that they operate in different

countries with different regulatory schemes, but they are required to separately describe and
Case 1:18-cv-05717-ARR-ST Document 1 Filed 10/12/18 Page 7 of 9 PageID #: 7



provide for shareholder votes on such plans. As examples, Microsoft Corporation had a separate

vote on its French Sub Plan in 2016, Pfizer had a separate vote on its French Sub Plan in 2018,

Rayonier Advanced Materials, Inc. had a separate vote on its French Sub Plan in 2018,

International Flavors and Fragrances Inc. had a separate vote on its French Sub Plan in 2017, and

Schlumberger N.V. had a separate vote on its French Sub Plan in 2018.

       28.      Given the above, a separate vote on the "Sub-Plans" should be provided to ADP

stockholders.


                                             COUNT I
                    (Exchange Act Violations in Management Proposal 3)

       29.      Paragraphs 1 through 28 state a direct claim for relief against the Company under

Section 14(a) of the Exchange Act for acting in contravention of the "rules and regulations"

prescribed by the SEC.

       30.      As a result ofthese actions, plaintiff will be injured, and she has no adequate

remedy at law. She will suffer irreparable harm in the form of an uninformed vote on the

Omnibus Plan proposal if no action is taken to ameliorate this harm. She will also be forced to

vote on the "separate and independent""Sub Plans" that are part ofthis proposal without any

description ofthe "Sub Plans" and with them improperly bundled with the Omnibus Plan.

       31.      To ameliorate the injury, injunctive relief is required in the form ofan amended

proxy statement that provides the information required by Item 10(a)(1) with regard to the

Management Proposal 3. In addition, a separate vote on the "Sub Plans" with a full description

ofthese is required.

       32.      Consequently, ADP should be enjoined from presenting the Omnibus Plan

proposal for a stockholder vote at the November 6, 2018 annual meeting or certifying or
Case 1:18-cv-05717-ARR-ST Document 1 Filed 10/12/18 Page 8 of 9 PageID #: 8



otherwise accepting any vote cast, by proxy or in person, by or on behalf of any ADP

stockholder in connection with the Omnibus Plan proposal in ADP's Proxy Statement.

                                     RELIEF REQUESTED

       WHEREFORE,Plaintiff requests the following relief:

       A.        A preliminary and permanent injunction, enjoining ADP from

              (i) certifying or otherwise accepting any vote cast, by proxy or in person, by or on

       behalf ofany ADP stockholder in connection with the Omnibus Plan proposal in ADP's

       Proxy Statement;

              (ii) presenting the Omnibus Plan for a stockholder vote at the November 6,2018

       annual meeting;

              (iii) bundling the "Sub Plans" with the Omnibus Plan proposal in ADP's Proxy

       Statement


                 (v)otherwise proceeding at its November 6, 2018 annual shareholders meeting or

       at any other time in a manner inconsistent with Item 10(a)(1).

              (vi) otherwise proceeding at its November 6, 2018 annual shareholders meeting or

       at any other time in a manner inconsistent with the Antibundling Rules;

       B.        Awarding such other and further relief as this Court deems Just and

       proper.


Dated: October 12, 2018
                                                     BARRACK,RODOS & BACINE


                                                     By:_ /s/ A. Arnold Gershon
                                                         A. Arnold Gershon
                                                         Michael A. Toomey
                                                         11 Times Square, 640 8^^ Ave.
                                                         lO*"^ Floor
                                                         New York, NY 10036
Case 1:18-cv-05717-ARR-ST Document 1 Filed 10/12/18 Page 9 of 9 PageID #: 9



                                          Telephone:(212)688-0782
                                          Facsimile:(212)688-0783


     Attorneysfor Shiva Stein
